Citation Nr: 0315552	
Decision Date: 07/11/03    Archive Date: 07/17/03

DOCKET NO.  00-04 252A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for residuals of a 
perforated left eardrum. 

2.  Entitlement to service connection for sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran and a friend


ATTORNEY FOR THE BOARD

Suzie S. Gaston, Counsel
INTRODUCTION

The veteran served on active duty from February 1968 to 
September 1969, from August 1971 to August 1975, and from 
November 1975 to October 1990.  He has been represented 
throughout his appeal by The American Legion.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an April 1998 rating decision of  the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied the veteran's claims for service 
connection for residuals of a perforated left eardrum and for 
sinusitis.  

The veteran and a friend testified at a hearing before a 
local hearing officer at the RO in May 1999.  A transcript of 
that hearing is of record.  In October 2001, the case was 
transferred to the RO in Winston-Salem, North Carolina, and 
that office forwarded the appeal to the Board.  Supplemental 
statements of the case (SSOCs) were issued in September 2002 
and January 2003.  

Also in the April 1998 rating decision, the RO denied the 
veteran's claims for service connection for carpal tunnel 
syndrome (CTS) of his right wrist, pityriasis rosacea, and 
plantar fasciitis.  He submitted a timely notice of 
disagreement (NOD) in December 1998 to initiate an appeal to 
the Board.  And the RO sent him a Statement of the Case (SOC) 
in January 1999 addressing these issues.  But he did not then 
submit a timely substantive appeal (e.g., a VA Form 9 or 
equivalent statement).  So those claims are not before 
the Board.  See 38 U.S.C.A. §§ 7104, 7105 (West 2002); 38 
C.F.R. §§ 20.101, 20.200, 20.201, 20.202 (2002).

The Board further notes that other rating decisions were 
issued in September 2001, July 2002, and January 2003 fully 
granting the veteran's claims for service connection for 
defective hearing and tinnitus, arthritis in his left knee 
and wrists, and for actinic keratosis (claimed as 
precancerous lesions).  He did not appeal the ratings 
assigned for these disabilities, so these claims also are not 
before the Board.  See Grantham v. Brown, 114 F.3d 1156, 1158 
(Fed. Cir. 1997); Barrera v. Gober, 122 F.3d 1030, 1032 (Fed. 
Cir. 1997).  


REMAND

The veteran contends that he has suffered from sinusitis ever 
since he was on active duty in the military, so the condition 
should be service connected.  He says that, while his 
symptoms may at times wax and wane, he continues to 
experience chronic problems due to this condition 
nonetheless.  He also contends that he suffered a perforated 
left eardrum while on active duty, so that should be service 
connected too.

During his personal hearing in May 1999, the veteran 
testified that he developed problems with sinusitis early on 
in service, and that he currently suffers from recurring 
headaches as a result of his sinusitis.  He also testified 
that he was given medications for sinusitis in service, and 
that he sustained a ruptured eardrum in 1986, while working 
as part of a peacekeeping force.  In describing the 
circumstances surrounding his injury, he indicated that he 
accidentally punctured this eardrum while cleaning his ear 
with a long stemmed Q-tip; he also stated that he realized 
that he had injured his ear when the Q-tip came out bloody.  

The veteran's service medical records (SMRs) confirm that he 
was seen in October 1980, complaining that his sinuses 
"stayed stopped up."  He was next seen in December 1985 
with complaints of coughing and sinus congestion for the past 
1-1/2 weeks; the diagnosis was postnasal drip.  An X-ray of his 
sinuses in July 1986 was negative.  In November 1986, he was 
seen for complaints of left ear pain; it was noted that he 
had accidentally jammed a Q-tip into his tympanic membrane.  
The diagnosis was left eardrum rupture.  And during his 
retirement examination in August 1990, he reported a history 
of continuous sinus drainage and frequent sore throats; but 
no pertinent diagnosis was made.



Medical records since service show the veteran was seen in 
April 1993 for complaints of nasal congestion, postnasal 
drip, and an occasional thick discharge, without chills or 
fevers.  An X-ray of his sinuses was normal.  The diagnosis 
was sinusitis with a history of allergic rhinitis.  He was 
again seen in November 1993, at which time he reported that 
he had been at the clinic in October when his sinuses were 
draining.  On examination, it was noted that he had boggy 
turbinates with green discharge.  The diagnosis was 
sinusitis.  A VA progress note dated in July 1998 indicates 
the veteran was seen following treatment for sinusitis with a 
sulfa drug; it was noted that about a week after stopping the 
sulfa, he developed a rash over his entire body.  In October 
1998, he allergic rhinitis again was diagnosed.  In March 
1999, he was again seen with complaints of nasal congestion, 
greenish nasal discharge, pressure behind his eyes, and post-
nasal drip.  The diagnosis was an upper respiratory infection 
(URI)/sinusitis.  In August 1999, Eustachian tube dysfunction 
was diagnosed.  

Further review of the claims folder indicates there are 
conflicting medical opinions concerning whether the veteran 
currently has sinusitis or residuals of a perforated left 
eardrum.  In a February 2000 statement, Jill Wolf, M.D., 
indicated the veteran had been treated on multiple occasions 
in her office for sinusitis-most recently in January 2000.  
Dr. Wolf also indicated the veteran had 5 documented cases of 
sinusitis within the past year, alone, requiring antibiotic 
treatment; Dr. Wolf went on to note that the veteran also had 
chronic allergies that no doubt contributed to the 
development of his infections.  Dr. Wolf's objective clinical 
examination reportedly revealed scarring of the left tympanic 
membrane that would indicate a previous rupture.  The 
pertinent diagnoses were recurrent sinusitis and rupture of 
the left tympanic membrane with resultant scarring and 
tinnitus.

In the report of an August 2001 VA medical examination, 
however, the evaluating physician indicated that both 
tympanic membranes were intact with no evidence of a ruptured 
drumhead-particularly on the left; therefore, the VA 
examiner concluded that a ruptured left eardrum simply did 
not exist.  He also noted that a February 2001 computerized 
tomography (CT) scan of the veteran's paranasal sinuses 
indicated there was no evidence of sinusitis either.  

The August 2001 VA examiner did not comment on the contrary 
medical findings of Dr. Wolf.  Moreover, while the VA 
examiner stated there was no evidence of sinusitis, 
subsequent progress notes show diagnoses of sinusitis.  In 
particular, during a clinical visit in August 2002, the 
veteran complained of green sinus drainage; he indicated that 
he had chronic rhinitis that responded poorly to antibiotics.  
And chronic rhinitis was diagnosed.  He was next seen in 
September 2002 complaining of sinus allergy problems, 
productive of cough with green sputum.  He indicated that he 
had no sinus area pain, but he felt a bit weak with loss of 
sinus drainage.  The diagnosis was URI with sinusitis.  

The record on appeal clearly contains conflicting medical 
opinions as to whether the veteran currently suffers from 
sinusitis and residuals of a perforated left eardrum.  The VA 
examiner and Dr. Wolf disagree.  Consequently, the Board must 
obtain another medical opinion to resolve the disagreement 
between these doctors.  The Veterans Claims Assistance Act of 
2000 (VCAA) specifically provides that VA's statutory duty to 
assist the veteran with his claims includes, when necessary 
to decide his case, providing a medical examination or 
obtaining a clarifying medical opinion.  See 38 U.S.C.A. 
§ 5103A(d) (2002).  See, too, Hyder v. Derwinski, 1 Vet. App. 
221 (1991); Green v. Derwinski, 1 Vet. App. 121, 124 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development and consideration:

1.  The RO must review the claims file 
and ensure that all notification and 
development actions required by the VCAA 
and its implementing regulations are 
completed concerning the issues of the 
veteran's entitlement to service 
connection for residuals of a perforated 
left eardrum and for sinusitis.  In 
particular, the RO should ensure that the 
notification requirements and development 
procedures now codified at 38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002), 
as well as the implementing regulations, 
are fully complied with and satisfied.  
This includes notifying the veteran in 
writing of what evidence, if any, must be 
obtained by him and what evidence, if 
any, will be obtained by VA on his 
behalf.  See Charles v. Principi, 
16 Vet. App. 370, 373-74 (2002); 
Quartuccio v. Principi, 16 Vet. App 183, 
186-87 (2002).

2.  The RO should ask the veteran to 
provide the names, addresses, and 
approximate dates of treatment for all 
medical care providers, VA and non-VA, 
inpatient and outpatient, who may possess 
additional records referable to treatment 
for his perforated left eardrum and 
sinusitis.  After securing any necessary 
authorization or medical releases, the RO 
should request and associate with the 
claims file copies of his complete 
treatment reports.  Regardless of his 
response, the RO should obtain all 
outstanding VA records and treatment 
notes.  The RO should advise the veteran 
of any records it is unable to obtain.  

3.  After obtaining any necessary 
authorization, the RO should contact Dr. 
Jill Wolf and request that she furnish 
copies of all relevant treatment records 
for the veteran.  These records should be 
associated with the claims file.  

4.  Thereafter, the veteran should be 
scheduled for a VA ear, nose, and throat 
(ENT) examination in order to obtain a 
clarifying medical opinion indicating 
whether he has a perforated left eardrum 
and sinusitis and, if so, whether either 
or both were initially manifested while 
he was on active duty in the military or 
are otherwise related to his service.  
The claims folders, including a copy of 
this REMAND, must be made available to 
the examiner to review the veteran's 
pertinent medical history.  This 
especially includes the conflicting 
medical opinions of Dr. Jill Wolf in 
February 2000 and the VA physician who 
examined the veteran in August 2001.  The 
current VA examiner should indicate 
whether:  a) the veteran has sinusitis? 
b) if so, is it at least as likely as not 
that his sinusitis had its onset 
in service? c) does he have any residuals 
of a perforated left eardrum? and d) if 
so, is it at least as likely as not they 
are related to the perforated left 
eardrum noted in service.  It is 
absolutely imperative that, 
prior to making these determinations, the 
examining VA otolaryngologist should 
consider the conflicting medical opinions 
of the VA physician who examined 
the veteran in August 2001 and the 
February 2000 statement from Dr. Wolf and 
should, if possible, reconcile these 
differing opinions concerning whether the 
veteran currently has the conditions at 
issue and, even if so, the cause of them.  
Also consider the other relevant evidence 
in the claims folder and discuss the 
rationale of the opinion.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
aforementioned development has been 
conducted and completed in full.  If any 
development is incomplete, including if 
the medical opinion is unresponsive or if 
all requested medical records have not 
been obtained, appropriate corrective 
action should be implemented.  See Bruce 
v. West 11 Vet. App. 405, 410 (1998); 
Stegall v. West, 11 Vet. App. 268, 270-71 
(1998).  

6.  The RO should then readjudicate the 
claims for service connection for 
residuals of a perforated left eardrum 
and for sinusitis.  If the claims 
continue to be denied, send the veteran 
and his representative a supplemental 
statement of the case (SSOC) and give 
them an opportunity to respond.  

Thereafter, the case should be returned to the Board for 
further appellate consideration, if appropriate.  By this 
REMAND the Board intimates no opinion either legal or factual 
as to the ultimate determination warranted in this case.  
The purposes of this REMAND are to further develop the record 
and to accord the veteran due process of law.  No action is 
required of the veteran until he receives further notice.  

The veteran has the right to submit additional evidence and 
argument concerning the claims the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The claims must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	Keith W. Allen
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




